—Appeal from a judgment of the County Court of Saratoga County (Williams, J.), rendered January 21, 1994, convicting defendant upon his plea of guilty of the crime of sexual abuse in the first degree.
Defendant pleaded guilty to sexual abuse in the first degree in satisfaction of a superior court information. On this appeal, defendant contends that County Court abused its discretion in failing to adjudicate him a youthful offender or, alternatively, that the sentence imposed is harsh and excessive. We find that, considering the abhorrent and serious nature of the crime, as well as defendant’s lack of concern for his victims, County Court’s denial of youthful offender status was appropriate. Further, given that defendant pleaded guilty knowing that he could receive the sentence ultimately imposed, which is less than the harshest possible, we find no basis to disturb the sentence imposed by County Court.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.